DETAILED ACTION
This action is in reply to papers filed 10/5/2021.  Claims 1-11, 13 and 15 are pending with claims 11 and 13 examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20180327717A1, Published 11/15/2018.

Withdrawn Claim Rejections
Applicant’s arguments regarding the 35 U.S.C. 102 (a)(1) rejection of claims 11 and 13 as being anticipated by Song et al. (Stem Cells Transl Med. 2015 May; 4(5):468) has been fully considered. In view of the 130 Declaration provided by co-inventor Song, which states the Song NPL is the work of co-inventor Song, the rejection is withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 103 (a) rejection of claims 11 and 13 as being unpatentable over Sun et al. (PgPub US20130029866A1, Published 1/31/2013) in view of Gao et al. (Circ. Arrhythm Electrophysiol. 2013 Jun; 6(3):614-622) has been fully considered and is found persuasive. Note that the rejection is withdrawn in view of amendments to claim 11 and claim 13 which now require no viral integration. 
Maintained Claim Rejections
Applicant’s arguments regarding the 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Conklin et al. (PgPub US20090227469A1, Filed 3/10/2009, Published 9/10/2009) has been fully considered but is not found persuasive. Applicant’s arguments will be addressed following maintained rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 and 13 remain rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Conklin et al. (PgPub US20090227469A1, Filed 3/10/2009, Published 9/10/2009). Although maintained, the rejection has been updated to reflect amendments to claim 11 and claim 13. 
Regarding claim 11 and claim 13, Conklin discloses a panel of cardiomyocytes, said panel comprising a plurality of cardiomyocytes, wherein said plurality of cardiomyocytes is generated by inducing cells other than embryonic stem cells obtained from a plurality of individuals to differentiate into cardiomyocytes in vitro (see Conklin at claim 1), wherein the cells used to generate the cardiomyocytes are induced pluripotent stem cells (see Conklin claim 2). Continuing, Conklin discloses non-viral means of inducing the non-embryonic stem cells, wherein such methods include protein transduction (Pg. 4-5, para. 53-54). Further, Conklin discloses the source of cells used to generate the induced pluripotent cells includes an individual who has no known mutation in any polypeptide associated with control of the QT interval and who has not experienced LQTS (has not had an LQTS episode) (i.e. a healthy control cell) (Pg. 10, para. 94 – note Conklin discloses this cell as a ‘normal cardiomyocte’) and  2) an individual who has a mutation in polypeptide associated with control of the QT interval, where the mutation is known to be associated with increased risk of LQTS (Pg. 4, para. 48). Conklin discloses this mutation is LQT8 or Timothy syndrome (Pg. 5-6, para. 64; Pg. 9, para. 83). 
Accordingly, Conklin anticipates the claimed invention. 


                                      Applicant’s Arguments/Response to Arguments 
Applicant argues: While Conklin may recite vectors other than retroviruses and other means for forcing expression of factors, there is no showing that these vectors do not integrate into the genome of the cells. Additionally, of the listed viruses, lentiviruses are a type of , which do not integrate into the genome of the host cell, are not listed in Conklin.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because, as noted above, Conklin teaches a means of reprogramming includes protein transduction. Solely to rebut Applicant’s argument that Conklin failed to teach non-viral means of reprogramming, Examiner cites Zhou et al. (see attached) who teach generating induced pluripotent stem cells using recombinant proteins (Title). In fact, Zhou states “One possible way to avoid introducing exogenous genetic modifications to target cells would be to deliver the reprogramming proteins directly into cells, rather than relying on the transcription from delivered genes.” (Pg. 381, Col. 1, para. 2) Continuing, Zhou adds “To generate recombinant proteins that can penetrate across the plasma membrane of somatic cells, we designed and fused a poly-arginine (i.e., 11R) protein transduction domain to the C terminus of four reprogramming factors: Oct4, Sox2, Klf4, and c-Myc.” (Pg. 381, paragraph bridging Col. 1 and Col. 2). Zhou concludes that their protein transduction method represents a significant advance in generating iPSCs and has several major advantages over previous iPSC methods, one of which is that effectively eliminates any risk of modifying the target cell genome by exogenous genetic sequences and, as such, offers a method for generating safer iPSCs (Pg. 383, Col. 3).
It is emphasized that the Examiner is NOT using the Zhou reference as a reference to reject the claims. Rather, the teaching of Zhou is used to solely rebut
Applicant argues: The currently claimed cardiac differentiated stem cells were generated from iPS cells reprogrammed using an episomal vector, which resulted in a lack of viral integration into the genome, at every time point. See application as filed, paragraph [030] and Amendment and Response dated June 10, 2020.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, Examiner disputes Applicant’s characterization of the claimed invention. Indeed, independent claim 11 and 13 do not require reprogramming via an ‘episomal vector’, see below.

    PNG
    media_image1.png
    221
    972
    media_image1.png
    Greyscale

Rather, all that is required is that the pluripotent stem cells not to have ‘viral integration in their genome.’ As evidenced above, protein transduction meets this limitation. 
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




	
	
	
 /TITILAYO MOLOYE/ Primary Examiner, Art Unit 1632